                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION

                                  )
TAMMIE PRISELAC, individually and on
                                  )
behalf of all others similarly situated,
                                  )
                      Plaintiff,  )
                                  )
             vs.                  )
                                  )                 7:20-cv-00190
                                  ) Civil Case No.:
THE CHEMOURS COMPANY FC, LLC, THE )
CHEMOURS COMPANY, E.I. DUPONT DE )
NEMOURS AND COMPANY, INC., E.I.   )
DUPONT CHEMICAL CORPORATION,      )
CORTEVA, INC., DUPONT DE NEMOURS, )
INC., ELLIS H. MCGAUGHY, BRIAN D. )
LONG, AND MICHAEL E. JOHNSON,     )
                                  )
                                  )
                      Defendants. )


                                  NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendants The Chemours Company FC, LLC and The

Chemours Company (“Chemours”) and E.I. DuPont de Nemours and Company hereby remove

this action, currently pending in the Superior Court of Bladen County, North Carolina, Case No.:

20-CVS-499, to the United States District Court for the Eastern District of North Carolina,

pursuant to 28 U.S.C. §§ 1441, 1446, and 1453 on the grounds that federal diversity jurisdiction

exists under the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2) (“CAFA”).

                                      BACKGROUND

       1.     On September 15, 2020, Plaintiff Tammie Priselac filed a Class Action and

Individual Complaint and Request for Jury Trial (“Complaint”) as a putative class action in the

Superior Court of Bladen County, North Carolina, naming The Chemours Company FC, LLC; The

Chemours Company; E.I. DuPont de Nemours and Company, Inc. (“DuPont”); E.I. DuPont




            Case 7:20-cv-00190-D Document 1 Filed 10/06/20 Page 1 of 14
Chemical Corporation (“DuPont Chemical”); Corteva Inc. (“Corteva”); DuPont de Nemours, Inc.

(“DuPont Inc.”); Ellis H. McGaughy (“McGaughy”); Brian D. Long (“Long”); and Michael E.

Johnson (“Johnson”) as Defendants.

       2.       In accordance with 28 U.S.C. § 1446(a), a true and accurate copy of the state-court

file, which includes the process and pleadings filed in the State Court Action, is attached to this

Notice of Removal as “Exhibit A.”

       3.       In Plaintiff’s First Claim for Relief, she alleges that Defendants Chemours, DuPont,

DuPont Chemical, McGaughy, Long, and Johnson committed the tort of trespass to real property

by releasing toxic PFAS from the Fayetteville Works Site that physically intruded onto and

wrongfully entered Plaintiff’s and Class Members’ properties. Compl. ¶¶ 196-202.

       4.       Plaintiff’s Second Claim for Relief alleges Defendants Chemours, DuPont, DuPont

Chemical, McGaughy, Long, and Johnson committed the tort of private nuisance because the

release of chemicals resulting from these Defendants’ operation and ownership of the Fayetteville

Works Site has caused and continues to cause substantial and significant interference with the use

and enjoyment of Plaintiff’s and Class Members’ properties. Compl. ¶¶ 203-208. The Complaint

also alleges Defendants caused injury to Plaintiff’s and Class Members’ health and properties and

alleges a present and future need for Plaintiff and Class Members to obtain diagnostic testing.

Compl. ¶ 204.

       5.       Plaintiff’s Third Claim for Relief asserts a negligence claim against Defendants

Chemours, DuPont, DuPont Chemical, McGaughy, Long, and Johnson. Compl. ¶¶ 209-220.

Plaintiff alleges these Defendants breached their duty of care to Plaintiff and Class Members by,

inter alia, releasing toxic chemicals from the Fayetteville Works Site and failing to remediate the

impact and harm to Plaintiff and Class Members and their properties. Id.




                                       2
            Case 7:20-cv-00190-D Document 1 Filed 10/06/20 Page 2 of 14
       6.      Plaintiff next asserts her Fourth Claim for Relief against Corteva and DuPont Inc.

for negligence. Comp. ¶¶ 221-228. Plaintiff alleges that these Defendants breached their duty of

care to Plaintiff and Class Members by, inter alia, inadequately funding Chemours. Id.

       7.      Plaintiff asserts her Fifth Claim for Relief for negligent failure to warn against all

Defendants. Compl. ¶¶ 229-235. Plaintiff alleges that Defendants negligently released toxic

chemicals on Plaintiff’s and Class Members’ properties then failed to warn Plaintiff and Class

Members of the likelihood that the releases of toxic chemicals were causing contamination. Id.

       8.      Plaintiff’s Sixth Claim for Relief is asserted only against DuPont, Corteva, and

DuPont Inc. Compl. ¶¶ 236-245. Plaintiff alleges that these Defendants violated the North

Carolina Uniform Voidable Transfer Act, see N.C. Gen. Stat. § 39-23.4, for their actions involved

in transferring assets and liabilities to Chemours. Id.

       9.      Plaintiff asserts her Seventh Claim for Relief for unjust enrichment against

Chemours, DuPont, and DuPont Chemical. Compl. ¶¶ 246-250. Plaintiff alleges that these

Defendants were unjustly enriched by failing to incur costs to limit or prevent the release of toxic

chemicals and failing to remediate the resulting contamination to Plaintiff and Class Members and

their properties. Id.

       10.     In Plaintiff’s Eighth Claim for Relief, she alleges a civil conspiracy against

Chemours, DuPont, DuPont Chemical, Corteva, and DuPont Inc. Compl. ¶¶ 251-256. Plaintiff

alleges these Defendants conspired to perform conduct that caused the release of toxic chemicals

on Plaintiff’s and Class Members’ properties, resulting in exposure to Plaintiff and Class Members

to their detriment. Id.




                                        3
             Case 7:20-cv-00190-D Document 1 Filed 10/06/20 Page 3 of 14
       11.     Finally, Plaintiff asserts her Ninth Claim for Relief for battery against all

Defendants. Compl. ¶¶ 257-266. Plaintiff alleges that Defendants’ release of toxic chemicals

caused harmful and offensive contact with the intent to injure Plaintiff and Class Members. Id.

       12.     Plaintiff purports to represent a putative class defined as:

               All persons who have occupied and resided in residential properties
               in the geographic area served by CFPUA water from a Cape Fear
               River Source for cumulative time period of one year or more and
               consumed household water for a cumulative time period of one year
               or more. Compl. ¶ 181.

       13.     Accordingly, this case is a “class action” within the meaning of CAFA because it

is brought pursuant to a “State statute or rule of judicial procedure authorizing an action to be

brought by one or more representative persons as a class action.” 28 U.S.C. § 1332(d)(1)(B).

Plaintiff purports to seek compensatory damages, disgorgement of profits and savings, punitive

damages, reasonably necessary costs of diagnostic testing, and interest, costs, and attorneys fees.

Compl. at 71-72, WHEREFORE (a)-(h).

         REMOVAL IS TIMELY AND VENUE IS PROPER IN THIS DISTRICT

       14.     The State Court Action was filed September 15, 2020. Counsel for Chemours and

DuPont entered a Notice of Appearance and waived service of process on October 5, 2020, before

Chemours or DuPont were formally served in the State Court Action. Accordingly, this Notice of

Removal is filed within the thirty (30) day time frame provided by 28 U.S.C. § 1446(b).

       15.     The Eastern District of North Carolina is the federal district embracing Bladen

County, North Carolina, where the State Court Action was originally filed. 28 U.S.C. § 113(a).

Thus, venue is proper in this District. 28 U.S.C. § 1441(a).




                                        4
             Case 7:20-cv-00190-D Document 1 Filed 10/06/20 Page 4 of 14
                   REMOVAL UNDER THE CLASS ACTION FAIRNESS ACT

          16.     CAFA applies to civil class actions commenced on or after February 18, 2005. See

Pub. L. No. 109-2 § 9, 119 Stat. 4, 14 (2005).

          17.     Under CAFA, this Court has original federal jurisdiction of any class action where

(a) there is minimal diversity among the parties, i.e., any class member and any defendant are

citizens of different states; (b) there are at least 100 members in the putative class; and (c) the

amount in controversy exceeds $5,000,000 in the aggregate exclusive of costs and fees. 28 U.S.C.

§ 1332(d)(2)(A); see Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 84-85

(2014).

                       MINIMAL DIVERSITY OF CITIZENSHIP EXISTS

          18.     “Minimal diversity” exists if the citizenship of “any member of a class of plaintiffs

is a citizen of a State different from any defendant.” See 28 U.S.C. § 1332(d)(2)(A) (emphasis

added).

          19.     Plaintiff’s Complaint admits that several Defendants are not residents of North

Carolina. See Compl. ¶ 3-8.

          20.     Indeed, The Chemours Company is and was a corporation organized outside the

State of North Carolina, organized under the laws of Delaware. Compl. ¶ 3. It has and had its

principal place of business outside the State of North Carolina, located in Wilmington, Delaware.

Compl. ¶ 3.

          21.     The Chemours Company FC, LLC is and was a company organized outside the

State of North Carolina, wholly owned by The Chemours Company, and had its principal place of

business outside the State of North Carolina, located in Wilmington, Delaware. Compl. ¶ 4. See

Didier v. Value Place, LLC, No. 5:10-CV-2-F, 2010 WL 11622675, at *2 (E.D.N.C. Mar. 9, 2010)




                                           5
                Case 7:20-cv-00190-D Document 1 Filed 10/06/20 Page 5 of 14
(noting that an LLC’s citizenship if determined by the citizenship of its members and denying

motion to remand and finding complete diversity existed where no member of an LLC was a

resident or citizen of North Carolina) (citing Ferrell v. Express Check Advance of S.C., LLC, 591

F.3 698 (4th Cir. 2010)).

       22.     DuPont is and was a corporation organized outside the State of North Carolina,

organized under the laws of Delaware. Compl. ¶ 6. It has and had its principal place of business

outside the State of North Carolina, localed in Wilmington, Delaware. Compl. ¶ 6.

       23.     Likewise, DuPont, DuPont Chemical, DuPont Inc., and Corteva are also alleged to

be corporations organized under the laws of Delaware, with their principal places of business

outside the State of North Carolina, in Wilmington, Delaware. Compl. ¶¶ 5, 7, 8.

       24.     A corporation is a citizen of every state in which it is incorporated and in which it

maintains its principal place of business. 28 U.S.C. § 1332(c)(1). Thus, Defendants DuPont,

DuPont Chemical, DuPont Inc., and Corteva are each citizens of the State of Delaware.

       25.     As alleged in the Complaint, Plaintiff Tammie Priselac is a resident of Wilmington,

North Carolina. Compl. ¶ 2.

       26.     Here, minimal diversity exists as Plaintiff and all putative class members are

consumers residing in the State of North Carolina and presumed to be North Carolina citizens.

Thus, Plaintiff and all other putative class members are citizens of a different state than Defendants

Chemours, DuPont, DuPont Chemical, DuPont Inc., and Corteva, all of which are residents of

Delaware.

                THERE ARE OVER 100 MEMBERS IN THE PUTATIVE CLASS

       27.      Plaintiff has brought this action on behalf of herself and a putative class of North

Carolina residents “served by CFPUA water from a Cape Fear River Source for a cumulative time




                                        6
             Case 7:20-cv-00190-D Document 1 Filed 10/06/20 Page 6 of 14
period of one year or more and consumer household water for a cumulative time period of one

year or more.” Compl, ¶ 181.

       28.     The number of individuals defined by Plaintiff’s putative class exceeds 100, as

Plaintiff admits that the “number of owned properties exceeds five thousand” and that “[t]here are

well over one thousand members of the Class who have been exposed to PFAS and/or PFECAs

from the Fayetteville Works Site as described herein.” Compl. ¶ 183.

                THE AMOUNT IN CONTROVERSY EXCEEDS $5,000,000

       29.     The amount in controversy in this lawsuit exceeds five million dollars ($5,000,000),

exclusive of interest and costs, as required by CAFA. See 28 U.S.C. § 1332(d)(6).

       30.     “In determining whether the amount in controversy exceeds the $5 million

jurisdictional threshold, the appropriate measure is not the amount of damages Plaintiffs will

ultimately recover, but rather the alleged amount in controversy.” Hardig v. Certainteed Corp.,

No. 3:11CV535, 2012 WL 423512, at *1 (W.D.N.C. Feb. 9, 2012) (citing Lanier v. Norfolk

Southern Corp., 256 F. App’x 629, 631-32 (4th Cir. 2007)). And “[i]f the removing defendant

meets is burden establishing the amount in controversy, ‘only a legal certainty that the judgment

will be less forecloses jurisdiction.’” Id. (quoting Lanier, 256 F. App’x at 631-32).

       31.      “The well-settled test in the Fourth Circuit for calculating the amount in

controversy is ‘the pecuniary result to either party which [a] judgment would produce.’” Anthony

v. Service Corp. Int’l, No. 3:10CV642, 2011 WL 1343195, at * 3 (W.D.N.C. Mar. 18, 2011) (report

and recommendation adopted, 2011 WL 1343259) (citing Dixon v. Edwards, 290 F.3d 699, 710

(4th Cir. 2002)). Courts may look at the entire record, including the complaint, removal petition,

and affidavits, to evaluate whether the amount in controversy exceeds $5,000,000. Id. In fact,

courts have even considered damages amounts in similar cases to determine the amount in




                                        7
             Case 7:20-cv-00190-D Document 1 Filed 10/06/20 Page 7 of 14
controversy. Id. at *3-4 (court was “not persuaded by [plaintiff’s] arguments” that defendants

were prohibited from using pleadings from other lawsuits as evidence to establish the amount in

controversy).

         32.     North Carolina allows punitive damages of $250,000, or three times the amount of

compensatory damages, whichever is greater. N.C. Gen. Stat. § 1D-25. Punitive damages are

properly included in the amount-in-controversy calculation. See Peraldo v. TNOW Entertainment

Grp., Inc., No. 1:08CV779, 2009 WL 15059, at *4 (M.D.N.C. Apr. 14, 2009).

         33.     Attorneys fees can be considered in evaluating the amount in controversy.

Citibank, N.A. v. Jackson, No. 3:16-CV-00712, 2018 WL 1040100, at *2 (W.D.N.C. Feb. 23,

2018).

         34.     Plaintiff’s Complaint seeks “compensatory damages on all counts,” “an award for

disgorgement of the profits and savings which were obtained by the unjust enrichment of

Defendants at the expense of Plaintiff and Class Members,” “an award for punitive damages,” “the

reasonably necessary costs of diagnostic testing for the early detection of disease,” and “an award

of interest, costs and attorneys fees.” Compl. at 71-72, WHEREFORE (a)-(g).

         35.     Plaintiff does not specify a dollar amount for any category of damages sought.

Plaintiff alleges that Plaintiff’s and Class Members’ properties, household water, water systems,

structures, and other parts of their properties were contaminated by Defendants. Compl. ¶ 173.

Plaintiff also alleges that Plaintiff and Class Members have been exposed to toxic substances,

“causing the cost of diagnostic testing for the early detection of such illness, disease or disease

process.” Compl. ¶ 174.

         36.     Given the breadth of the alleged damages and relief sought, as well as Plaintiff’s

own statement as to the size of the putative class, it is apparent on the face of the Complaint that




                                          8
               Case 7:20-cv-00190-D Document 1 Filed 10/06/20 Page 8 of 14
at the time of this removal, the aggregate amount in controversy is greater than five million dollars

($5,000,000), exclusive of interest and costs.

       37.     Further, in a very similar putative class action currently pending before Judge Dever

in the Eastern District of North Carolina against Chemours and DuPont, the plaintiffs explicitly

allege that damages exceed $5,000,000, exclusive of interest and costs. See Nix v. E.I. DuPont de

Nemours and Company, No. 7:17-CV-00201, Dkt. 132, First Am. Consolidated Class Action

Compl. at ¶¶ 7, 132 (seeking compensatory and punitive damages for a class of property owners

for claims of negligence, gross negligence, negligence per se, public and private nuisance, trespass,

and unjust enrichment).

       38.     Thus, although Defendants deny that Plaintiffs or any members of the putative class

are entitled to recover any amount, and deny that Plaintiff or members of the putative class are

entitled to any of the relief sought, in consideration of all of the damages sought by Plaintiff’s

causes of action—compensatory damages, punitive damages, costs of diagnostic testing, and

attorneys fees—the amount in controversy exceeds $5,000,000, thus satisfying CAFA.

       39.     Accordingly, this Court has original jurisdiction over this action under 28 U.S.C. §

1332(d)(2) & (6) because this class action: (a) minimal diversity exists; (b) there are over 100

members in the putative class; and (c) the amount in controversy exceeds $5,000,000 in the

aggregate exclusive of interest and costs.

             NONE OF THE EXCEPTIONS TO CAFA JURISDICTION APPLY

       40.     Although CAFA contains certain exceptions, none apply here.

               a.      Under 28 U.S.C. § 1332(d)(4), CAFA does not extend federal diversity

jurisdiction to class actions in which: (i) more than two-thirds of the members of the proposed

class are citizens of the State in which the action was originally filed; (ii) at least one defendant




                                        9
             Case 7:20-cv-00190-D Document 1 Filed 10/06/20 Page 9 of 14
from whom significant relief is sought and whose alleged conduct forms a significant basis for the

asserted claims is a citizen of the State in which the action was originally filed; (iii) the principal

injuries occurred in the State in which the action was originally filed; and (iv) no other class action

asserting similar factual allegations has been filed against any of the defendants during the

previous three years.

                    i. Here, Defendants Chemours, DuPont, DuPont Chemical, DuPont Inc., and

                        Corteva are not citizens of the State of North Carolina.

                   ii. Defendants acknowledge that Defendants McGaughy, Long, and Johnson

                        (“North Carolina Defendants”) are residents of North Carolina. See Compl.

                        ¶¶ 9, 11, 13. But Plaintiffs do not seek “significant relief” from any of the

                        North Carolina Defendants, and their conduct does not form a “significant

                        basis” for the claims. Indeed, Plaintiff does not specify any cause of action

                        solely against the North Carolina Defendants. Nor does Plaintiff allege any

                        category of damages specifically against the North Carolina Defendants.

                        Finally, Plaintiff does not point to any majority of

                  iii. The Fourth Circuit has held that the local controversy exception to CAFA

                        applied where the “in-state defendants are 99.99 percent liable” and

                        therefore meet the “significant relief” and “significant basis” factors.

                        Quicken Loans Inc. v. Alig, 737 F.3d 960, 965 (4th Cir. 2013).

                   iv. Far from “99.99 percent liable,” the North Carolina Defendants’ conduct is

                        tied solely to their employment with the other named Defendants. See

                        Compl. ¶¶ 10, 12, 14-19.       Plaintiff concedes that the North Carolina

                        Defendants “were acting within the scope of their employment and




                                      10
           Case 7:20-cv-00190-D Document 1 Filed 10/06/20 Page 10 of 14
                       authority during the time chemicals were released to the properties of

                       Plaintiff and Class Members and their household water supplies.” Compl.

                       ¶ 19. Plaintiff does not seek to sue the North Carolina Defendants in their

                       individual capacities. A plain reading of the Complaint reveals the true

                       targets of Plaintiff’s suit are Chemours, DuPont, DuPont Chemical, DuPont

                       Inc., and Corteva.

                    v. Finally, a class action containing very similar allegations filed against

                       Defendants Chemours and DuPont remains pending in this District. See Nix

                       v. E.I. DuPont de Nemours and Company, No. 7:17-CV-00201 (E.D.N.C.).

                    vi. Accordingly, the local controversy exception does not apply and the

                       provisions of 28 U.S.C. § 1332(d)(4) do not preclude the exercise of federal

                       jurisdiction.

               b.      Under 28 U.S.C. §§ 1332(d)(5), CAFA does not extend federal diversity

jurisdiction to class actions in which “the primary defendants are States, State officials, or other

governmental entities against whom the district court may be foreclosed from ordering relief” or

“the number of members of all proposed plaintiff classes in the aggregate is less than 100.” Here,

Defendants are not states, state officials, or other governmental entities. Further, the putative class

is alleged to be well over 100 citizens. Accordingly, the provisions of 28 U.S.C. § 1332(d)(5) do

not preclude the exercise of federal jurisdiction.

               c.      Under 28 U.S.C. § 1332(d)(9), CAFA does not extend federal diversity

jurisdiction to class actions involving solely (A) securities covered under the federal securities

laws, (B) a corporation’s internal affairs or governance, or (C) the “rights, duties (including

fiduciary duties), and obligations relating to or created by or pursuant to any security.” 28 U.S.C.




                                      11
           Case 7:20-cv-00190-D Document 1 Filed 10/06/20 Page 11 of 14
§ 1332(d)(9)(A)-(C). The allegations in Plaintiff’s Complaint do not relate to such claims.

Accordingly, the provisions of 28 U.S.C. § 1332(d)(9) do not preclude the exercise of federal

jurisdiction.

        41.      For the foregoing reasons, this action is removable pursuant to 28 U.S.C. §§ 1441,

1446, and 1453.

  DEFENDANTS HAVE COMPLIED WITH ALL PREREQUISITES FOR REMOVAL

        42.      Counsel for Chemours and DuPont certifies that a copy of this Notice of Removal

is being filed with the Clerk of the Superior Court of Bladen County, pursuant to 28 U.S.C. §

1446(d).

        43.      Pursuant to 28 U.S.C. 1453(b), consent of all defendants is not required.

Nevertheless, consent forms from each defendant are attached as Exhibit B.

        44.      Pursuant to 28 U.S.C. § 1446(a), Chemours and DuPont have not been served with

any process, pleadings, or orders, but they have attached as Exhibit “A” all process, pleadings, and

orders of which they are aware.

        45.      Chemours and DuPont reserve the right to amend or supplement this Notice of

Removal and reserve all rights and defenses, including those available under Federal Rule of Civil

Procedure 12.

        WHEREFORE, Chemours and DuPont give notice that the above-described action pending

in the Superior Court of Bladen County is removed to this Court.



Dated: October 6, 2020                        Respectfully submitted,


                                               /s/ Thomas H. Segars
                                               Thomas H. Segars
                                               State Bar No. 29433



                                         12
              Case 7:20-cv-00190-D Document 1 Filed 10/06/20 Page 12 of 14
                           ELLIS & WINTERS LLP
                           P.O. Box 33550
                           Raleigh, NC 27636
                           Phone: 919-865-7000
                           Facsimile: 919-865-7010
                           tom.segars@elliswinters.com




                            /s/ Kenneth J. Reilly
                           Kenneth J. Reilly, Appearance Under Local Civil
                           Rule 83.1(e)anticipated
                           SHOOK, HARDY & BACON, L.L.P.
                           201 S. Biscayne Blvd.
                           3200 Miami Center
                           Miami, FL 33131
                           Phone: 305-960-6907
                           Facsimile: 305-385-7470
                           kreilly@shb.com

                           Dave Erickson, Appearance Under Local Civil
                           Rule 83.1(e) anticipated
                           SHOOK, HARDY & BACON, L.L.P.
                           2555 Grand Boulevard
                           Kansas City, MO 64108
                           Phone: 816-474-6550
                           Facsimile: (816) 421-5547
                           derickson@shb.com


                           Attorneys for Defendants The Chemours
                           Company FC, LLC, The Chemours Company,
                           and E.I. DuPont de Nemours and Company




                           13
Case 7:20-cv-00190-D Document 1 Filed 10/06/20 Page 13 of 14
                                CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on this 6th day of October, 2020, a true and

correct copy of the above and foregoing was electronically filed with the Clerk of the Court using

the CM/ECF System and the Court’s Electronic Filing System and that the undersigned has served

the foregoing by having an employee of Ellis & Winters acting at the undersigned’s direction send

the same by depositing a copy thereof in the United States mail, postage prepaid, first class,

addressed as follows:

 Mark A. Sternlicht
 BEAVER COURIE STERNLICT HEARP &
 BROADFOOT, P.A.
 State Bar No. 8519
 P.O. Drawer 2275
 230 Green Street
 Fayetteville, NC 28302
 Telephone: 910-323-4600
 Facsimile: 910-323-3402
 mas@beavercourie.com


 Kevin S. Hannon
 THE HANNON LAW FIRM, LLC
 1641 Downing Street
 Denver, CO 80218
 Telephone: 303-861-8800
 Facsimile: 303-861-8855
 khannon@hannonlaw.com


 Attorneys for Plaintiffs



                                                    /s/ Thomas H. Segars
                                                    Thomas H. Segars




                                     14
          Case 7:20-cv-00190-D Document 1 Filed 10/06/20 Page 14 of 14
